Citation Nr: 0009929	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for right knee strain, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right ankle strain 
with ankylosis, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for total left knee 
replacement, currently rated as 60 percent disabling. 

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left below-the-knee amputation as the 
result of medical treatment by VA. 

5.  Entitlement to service connection for left below-the-knee 
amputation secondary to service-connected left total knee 
replacement. 

6.  Entitlement to special monthly compensation based on 
anatomical loss of the left leg below the knee. 

7.  Entitlement to financial assistance in acquiring 
specially adapted housing or financial assistance in 
acquiring special home adaptations. 

8.  Entitlement to automobile or other conveyance and 
adaptive equipment. 

9.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 because of hospital 
treatment in excess of 21 days for a service-connected 
disability. 

10.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30 because of treatment for a 
service-connected disability requiring convalescence. 

11.  Entitlement to service connection for decreased visual 
acuity of the right eye, post-surgical, secondary to 
glaucoma. 

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1998 
by the VA Regional Office (RO) in Cleveland, Ohio. 

The veteran's claims of entitlement to an increased rating 
for service-connected right knee strain and entitlement to 
TDIU are addressed in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  The veteran's service-connected right ankle strain with 
ankyosis is manifested by ankylosis of the ankle (equinus 
fixed position) in plantar flexion at 20 degrees. 

2.  The veteran's service-connected total left knee 
replacement is manifested by severe painful motion and 
weakness in the left knee. 

3.  There is no competent medical evidence of record to 
demonstrate that the veteran's left below-the-knee amputation 
was caused by VA medical treatment. 

4.  There is no competent medical evidence of record to 
demonstrate that the veteran's left below-the-knee amputation 
was caused or aggravated by his service-connected left total 
knee replacement. 

5.  The veteran does not have a total disability or 
combination of disabilities which are totally disabling. 

6.  The veteran does not have service-connected disability of 
loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, or permanent 
impairment of vision of both eyes. 

7.  The veteran's hospital treatment in February 1998 (for 
left below-the-knee amputation) was for a non-service-
connected disability, the veteran was not hospitalized for 
treatment of service-connected disorder, and convalescence 
was not otherwise required for treatment for any service-
connected disability. 

8.  There is no medical evidence of record to demonstrate a 
nexus between the veteran's currently diagnosed pseudophakia, 
or decreased visual acuity, glaucoma, or cataracts, of the 
right eye, and his military service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of the 
currently assigned 20 percent rating for service-connected 
right ankle strain with ankylosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5270, 5271 (1999).

2.  The schedular criteria for a rating in excess of the 
currently assigned 60 percent rating for service-connected 
total left knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5055 (1999). 

3.  The veteran's claim for compensation under the provisions 
of 38 U.S.C.A. § 1151, for left below-the-knee amputation as 
the result of VA medical treatment, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

4.  The veteran's claim for service connection for left 
below-the-knee amputation secondary to service-connected left 
total knee replacement is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).   

5.  The veteran's claim for special monthly compensation 
based on anatomical loss of the left leg below the knee lacks 
entitlement under the law.  38 U.S.C.A. §§ 1114(k), 7104(a) 
(West 1991); 38 C.F.R. §§ 3.350, 4.63 (1999). 

6.  The veteran's claim of entitlement to financial 
assistance in acquiring specially adapted housing or 
financial assistance in acquiring special home adaptations 
lacks entitlement under the law.  38 U.S.C.A. §§ 2101, 
7104(a) (West 1991); 38 C.F.R. §§ 3.809, 3.809a (1999).

7.  The veteran's claim of entitlement to automobile or other 
conveyance and adaptive equipment lacks entitlement under the 
law.  38 U.S.C.A. §§ 101(13),  3901, 7104(a) (West 1991); 38 
C.F.R. §§ 3.4, 3.808, 19.5 (1999). 

8.  The veteran's claim of entitlement to a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.29, 
because of hospital treatment in excess of 21 days for a 
service-connected disability, lacks entitlement under the 
law.  38 U.S.C.A. §§ 5107, 7104(a) (West 1991); 38 C.F.R. § 
4.29 (1999).

9.  The veteran's claim of entitlement to a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30, 
because of treatment for a service-connected disability 
requiring convalescence, lacks entitlement under the law.  38 
U.S.C.A. §§ 5107, 7104(a) (West 1991); 38 C.F.R. § 4.30 
(1999).

10.  The veteran's claim for service connection for decreased 
visual acuity of the right eye (post-surgical, secondary to 
glaucoma) is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Initially, the Board notes that the veteran has presented 
claims for increased rating for service-connected 
disabilities that are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims for 
increased rating that are plausible.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that an allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Except for the issues remanded below, the Board is satisfied 
that all relevant facts have been properly developed.  Except 
for the issues remanded, no further assistance to the veteran 
is required to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

A. Increased Rating: Right Ankle Strain with Ankylosis

Diagnostic Code 5270 provides that for ankylosis of the ankle 
in plantar flexion at less than 30 degrees, a 20 percent 
rating is warranted; for ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 30 degrees, a 30 percent rating is warranted.  
38 C.F.R. § 4.71a.

Effective from June 1994, service connection for right ankle 
strain as secondary to service-connected left knee total knee 
replacement was established, and a 10 percent rating was 
assigned.  In a November 1998 rating decision during the 
appeal, based on clinical findings of ankylosis, the RO 
increased the rating to 20 percent (notwithstanding the 
indication that it was "continuing" a rating), effective 
from October 1998.  The veteran contends that his service-
connected right ankle strain with ankylosis is more than 20 
percent disabling. 

At a VA compensation examination in October 1998, the veteran 
reported right ankle aching and pain.  Examination reveals 
that the veteran could not toe and heel walk or squat because 
of the balancing of the prosthesis and stiffness in the right 
ankle, the right ankle was very stiff, and had a 20 degrees 
equinus fixed position, with further plantar flexion of 10 to 
30 degrees.  The diagnosis was right ankle strain with 
ankylosis.  

As the veteran's right ankle was found upon examination to 
have a 20 degrees equinus fixed position, which is ankylosis 
of the ankle in plantar flexion at less than 30 degrees, a 20 
percent rating under Diagnostic Code 5270 encompasses the 
veteran' right ankle disability.  The evidence does not 
demonstrate ankylosis of the ankle in plantar flexion between 
30 and 40 degrees, or in dorsiflexion between 0 and 30 
degrees to warrant a 30 percent rating.  38 C.F.R. § 4.71a.  
A rating in excess of 20 percent under Diagnostic Code 5271 
is not possible, as a 20 percent disability rating for marked 
limitation of motion of the ankle is the highest schedular 
rating provided.  38 C.F.R. § 4.71a.  For these reasons, the 
Board must find that the schedular criteria for a rating in 
excess of the currently assigned 20 percent rating for 
service-connected right ankle strain have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5270, 5271. 

B. Increased Rating: Total Left Knee Replacement

Effective from December 1970, service connection was 
established for left knee impairment, rated as 30 percent 
disabling.  In 1987, the veteran underwent medial and lateral 
meniscectomies of the left knee, for which he received a 
temporary total rating and schedular 100 percent rating for 
one year, returning to a 30 percent rating in December 1988.  
Effective from March 1992, a 60 percent rating was assigned 
based on findings of quadriceps wasting, severe pain, and 
need to wear a brace.  In August 1992, the veteran underwent 
elective total knee revision, for which he was awarded a 
temporary total rating and a 100 percent schedular rating for 
one year thereafter.  Effective from November 1993, a 60 
percent disability rating has been assigned for the veteran's 
total left knee replacement.  The veteran contends that a 
higher rating is warranted. 

Diagnostic Code 5055 provides that, for one year following 
implantation of the prosthesis, a 100 percent rating is 
warranted.  The 100 percent rating ceases to exist by 
operation of Diagnostic Code 5055, without further action by 
VA.  See Rossiello v. Principi, 3 Vet. App. 430, 433 (1992).  
Thereafter, a 60 percent rating is appropriate for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  38 C.F.R. § 4.71a. 

In this veteran's case, the evidence reflects that the 
veteran underwent left total knee replacement in August 1992, 
for which he was granted a temporary total rating for 
convalescence and a 100 percent schedular rating for one year 
thereafter under Diagnostic Code 5055, which ended in 
November 1993.  At a VA compensation examination in December 
1997 (dictated in January 1998), examination revealed 
deviation of the left knee joint to the left with 
instability, 45 degrees of flexion contracture, flexion of 
the left knee up to 60 degrees, and extension to 45 degrees, 
with minimal soreness on rotation of the left knee, and 
ambulation with a limp of the left leg. 

The currently assigned 60 percent rating encompasses the 
veteran's symptomatology of severe painful motion or weakness 
in the left knee, and is the highest schedular rating 
provided, following cessation of the schedular 100 percent 
rating for one year following knee replacement.  A schedular 
rating in excess of 60 percent is not provided for ankylosis 
of the knee (Diagnostic Code 5256), other impairment of the 
knee (Diagnostic Code 5257), limitation of flexion of the leg 
(Diagnostic Code 5260), or limitation of extension of the leg 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a.  As the evidence 
shows the veteran's left knee replacement occurred in 1992, 
the Board must find that the schedular criteria under 
Diagnostic Code 5055 for a rating in excess of the currently 
assigned 60 percent rating for service-connected total left 
knee replacement have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a. 


II. 38 U.S.C.A. § 1151 for Left Below-the-Knee Amputation

Effective October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) 
provides as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The requirements for a well-grounded claim under 
38 U.S.C. § 1151 are, paralleling those generally set forth 
for establishing other service connection claims, as follows:  
(1) medical evidence of a current disability, or death; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability or death.  Jones v. West, 12 Vet. 
App. 460 (1999).  Additionally, because of the additional 
requirements imposed by 38 U.S.C. § 1151 as amended effective 
October 1, 1997, the medical nexus evidence of record must 
include some evidence that the additional disability was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or that an event was not 
reasonably foreseeable.

The veteran contends that VA was "negligent in its care" in 
failing to discover and treat his left foot disorder 
(cellulitis or gangrene) during a VA compensation examination 
in December 1997, so as to avoid the necessity for subsequent 
left below-the-knee amputation.  The veteran stated that, 
five days after the VA examination, his left foot became 
putrid and discolored.  In the notice of disagreement, the 
veteran's representative wrote that they "feel it not 
credible that gangrene that gave off a foul odor and required 
amputation of the foot five days later [. . . w]ould not have 
been mentioned by this Veteran or anyone else."  Neither the 
veteran nor his representative asserts that the veteran 
complained of a left foot problem to the VA examiner in 
December 1997.  The representative contended that "a 
reasonable amount of care was lacking on the part of the 
examiner."  He also wrote that "[w]e can only speculate as 
to whether [ ] the left leg would have required amputation" 
if the gangrene had been discovered at the time of the 
examination rather than five days later.  

In this case, the evidence demonstrates that in March 1997 
the veteran was noted to have a history of diet-controlled 
diabetes mellitus.  The veteran was examined by the VA on 
December 12, 1997, for complaints referable to his vision.  
It was noted that he was seeking service connection for 
blindness.  The veteran expressed no complaints respecting 
his service connected left knee or his left foot.  Any matter 
relating to the foot was not part of the examination.  

In his application for compensation, the veteran admitted 
that it was not until five days after the examination that 
his left foot became putrid and discolored.   

On December 17, 1997, the veteran was hospitalized for 
cellulitis of the left foot, with a past history significant 
for diet-controlled diabetes mellitus.  He gave a one week 
history of a foul-smelling and painful left foot.  An area of 
the left foot was found to be dark, greenish, necrotic, and 
foul smelling, diagnosed as left foot deep space infection, 
and left foot wet gangrene.  A pathology report reflects a 
diagnosis of severe acute inflammation of soft tissues of the 
left foot.  A left foot disarticulation was performed by VA 
on December 17, 1997.  

After a review of the evidence in this case, the Board finds 
that the veteran did not present himself to the VA on 
December 12, 1997, for examination of his left foot.  He was 
not under VA medical care on December 12, 1997, for his left 
foot, and the VA examiner was under no duty to examine the 
veteran's left foot.  Service connection was not in effect 
for any pathology associated with the left foot.  Apart from 
this, there is no competent medical evidence of record that 
the veteran's left below-the-knee amputation was caused by VA 
medical treatment, including alleged failure to diagnose and 
treat at the time of the December 12, 1997 VA examination.  
There is no medical opinion of record to support the 
veteran's claim.  The veteran's statements do not constitute 
the required competent evidence of medical causation.  That 
is to say, the evidence does not show that the veteran is 
qualified to offer a medical opinion on the medical question 
of whether VA medical treatment, or claimed failure to 
diagnose or treat, caused the veteran's gangrene of the left 
foot, or caused him to have to have left foot 
disarticulation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
The veteran's representative's statements are argument in 
support of the claim, but are not evidence.  While the 
representative, in a February 1999 statement, argued that a 
diagnosis of left leg peripheral vascular disease is 
"doubtful," and that the veteran's diabetes mellitus was so 
mild, that the cause of the cellulitis "had its origin 
somewhere else," he has presented no medical evidence to 
relate the cellulitis, or any such alleged underlying 
condition, to VA medical treatment.  

Therefore, the veteran's claim fails on two grounds: First, 
there was no duty on the part of the VA to examine the 
veteran's left foot on December 12, 1997,and the veteran was 
not under treatment or care for his foot at the time of the 
examination.  Second, even if the VA examiner had a duty to 
examine the left foot at the time, the veteran has presented 
no medical evidence in support of the is contention that the 
amputation of his left foot was due to the examiner's failure 
to diagnose or the veteran's condition or advise him about 
it.  The Board concludes that the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
left below-the-knee amputation as the result of VA medical 
treatment, is not well grounded.  38 U.S.C.A. § 5107(a). 


III. Secondary Service Connection: Left Below-the-Knee 
Amputation

Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  However, claims for 
secondary service connection must be well grounded.  This 
requires some competent medical evidence relating the claimed 
secondary condition to the service-connected disability, 
either by way of causation or by way of aggravation.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Jones v. Brown, 7 
Vet. App. 134, 138 (1994). 

The veteran has put forth an alternative claim and theory for 
compensation regarding his left below-the-knee amputation, 
contending that left below-the-knee amputation was caused (or 
aggravated) by his service-connected disability of total left 
knee replacement.  With regard to this theory, however, there 
is no competent medical evidence of record to demonstrate 
that the veteran's left below-the-knee amputation was either 
caused or aggravated by his service-connected disability.  
The Board notes the arguments put forth in the February 1999 
Statement in Support of Claim, that speculates to the effect 
that the veteran's cellulitis had a cause other than (non-
service-connected) diabetes mellitus.  The representative 
urges that, because the veteran had "chronic problems" with 
the left leg beginning with the left knee replacement, this 
caused various symptoms, including fluid build up, and caused 
"more surgery."  While the representative submitted 
multiple pages of VA treatment records, none of the evidence 
submitted contained a medical nexus opinion to relate the 
veteran's left below-the-knee amputation to a service-
connected disability, including service-connected total left 
knee replacement.  For these reasons, the Board must find 
that the veteran's claim for service connection for left 
below-the-knee amputation secondary to service-connected left 
total knee replacement is not well grounded.  38 U.S.C.A. 
§ 5107(a). 


IV. Claims Presupposing Service Connection for Left Below-
the-Knee Amputation

The veteran has submitted various claims based upon the 
presupposition that service connection was or would be 
established for left below-the-knee amputation, on either 
theory put forth, that is, that the amputation was due to VA 
medical treatment (or failure to treat, under 38 U.S.C.A. 
§ 1151), or was related (secondary service connection) a 
service-connected total left knee replacement.  For example, 
on a VA Form 646 dated in February 1999, the veteran's 
representative indicated that the issues of entitlement to 
special monthly compensation, specially adapted housing or 
home adaptation grant, automobile and adaptive equipment, and 
temporary total ratings due either to hospitalization or 
convalescence, were related to the veteran's claim for 
compensation for below-the-knee amputation under 38 U.S.C.A. 
§ 1151 and the claim for service connection as secondary to 
service-connected left total knee replacement. 

A. Special Monthly Compensation based on Anatomical Loss of 
Left Leg 

The governing law and regulation provide that if, as a result 
of service-connected disability, the veteran has suffered the 
anatomical loss of one foot, additional special monthly 
compensation shall be paid.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).  In this case, there is no evidence that the 
veteran's anatomical loss of the left foot or leg is the 
result of a service-connected disability.  As the Board's 
findings herein demonstrate, the veteran has not even 
presented well-grounded claims for compensation under 
38 U.S.C.A. § 1151 (for left below-the-knee amputation as the 
result of medical treatment by VA) or for service connection 
for left below-the-knee amputation (secondary to service-
connected left total knee replacement).  The Court has held 
that "where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the claim sought under the 
current legal theory must be denied for lack of legal merit.  
See Cicada v. Brown, 
9 Vet. App. 261, 265 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 
92, 95 (1995). 

B. Specially Adapted Housing or Special Home Adaptation Grant

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total service-connected disability due to 
1) the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or 3) loss or loss of 
use of one lower extremity together with the residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or 4) loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total service-
connected disability which 1) is due to blindness in both 
eyes with 5/200 or less visual acuity or 2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

A pertinent opinion of the VA General Counsel addressed the 
application of this statute and regulations.  Based on the 
plain meaning of the empowering statute, 
38 U.S.C.A. § 2101, the VA General Counsel held that a non-
service-connected disability cannot form the basis of a grant 
of specially adapted housing or special housing adaptations; 
only a permanent and total service-connected disability of 
the types specified may give rise to a grant of specially 
adapted housing or special housing adaptations.  VAOPGCPREC 
24-97.  In its decisions, the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of VA, 
who is the VA General Counsel. 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101 (1999). 

As the analysis above demonstrates, service connection has 
not been established for the veteran's left below-the-knee 
amputation.  Therefore, this non-service-connected disability 
may not be considered in determining whether the veteran is 
eligible for specially adapted housing benefits.  

The veteran is service connected for right knee strain (10 
percent disabling), right ankle strain (20 percent 
disabling), and left total knee replacement (60 percent 
disabling).  The evidence of record does not show that the 
veteran is in receipt of a total disability rating for 
service-connected disability, so the Board need not reach the 
further question of whether his particular combination of 
service-connected disabilities fit within the specific 
requirements set forth in 38 U.S.C.A. § 2101(a) and 38 C.F.R. 
§ 3.809.  For these reasons, the Board must find that the 
requirements for entitlement to specially adapted housing 
have not been met.  38 U.S.C.A. § 2101, 5107; 38 C.F.R. 
§ 3.809.

As the veteran does not have permanent and total service-
connected disability of blindness in both eyes or anatomical 
loss or loss of use of both hands, likewise, he does not meet 
the criteria for financial assistance in acquiring special 
home adaptations.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  
In cases such as this, where the law and not the evidence is 
dispositive, the claim is to be denied because of the lack of 
legal merit or the lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. 426.  

C. Automobile and/or Adaptive Equipment

Automobile and adaptive equipment is provided to veterans who 
are entitled to compensation under Chapter 11 for any of the 
following disabilities, if the disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval or air service (that is, service 
connected disability): 1) the loss or permanent loss of use 
of one or both feet; 2) the loss or permanent loss of use of 
one or both hands; 3) the permanent impairment of vision of 
both eyes.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.  As the 
veteran is service connected for right knee strain (10 
percent disabling), right ankle strain (20 percent 
disabling), and left total knee replacement (60 percent 
disabling), he is not eligible for this benefit.  As the 
analysis above demonstrates, service connection has not been 
established for the veteran's left below-the-knee amputation 
or for decreased visual acuity of the right eye.  Therefore, 
these non-service-connected disabilities may not be 
considered in determining whether the veteran is eligible for 
automobile or other conveyance and adaptive equipment.  For 
these reasons, the Board must find that the veteran's claim 
for automobile or other conveyance and adaptive equipment 
lacks legal merit or entitlement under the law.  

D. Temporary Total Rating for Hospitalization (38 C.F.R. 
§ 4.29) 

The veteran has requested that benefits under 38 C.F.R. 
§ 4.29 and 38 C.F.R. § 4.30 "be considered" along with his 
other claims for hospitalization or treatment consisting of 
"further surgery on the left leg," alleged to have occurred 
in February 1998.  

In this case, the evidence reflects that the veteran was 
hospitalized from December 1997 to January 1998 for non-
service-connected left foot gangrene, which resulted in left 
below-the-knee amputation.  As previously indicated, service 
connection has not been established for the veteran's 
gangrene or cellulitis, or left below-the-knee amputation.  

A total rating will be assigned without regard to the 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days, or hospital observation at VA expense for 
service-connected disability for a period in excess of 21 
days.  38 C.F.R. § 4.29.  As the veteran's period of 
hospitalization from December 1997 to January 1998 was for a 
non-service-connected disability, and there is no evidence of 
a period of hospitalization in excess of 21 days for a 
service-connected disability, the veteran's claim of 
entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29 lacks entitlement under the 
law.

E. Temporary Total Rating for Convalescence (38 C.F.R. 
§ 4.30)

Temporary total ratings may be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted for at least one of the 
following: surgery necessitating at least one month of 
convalescence; surgery with severe postoperative residuals 
(such as incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body cast, necessity for house confinement, or necessity for 
continued use of a wheelchair or crutches); or immobilization 
by cast (without surgery) of at least one major joint.  38 
C.F.R. § 4.30. 

In this veteran's case, there is no evidence of surgery for a 
service-connected disability necessitating at least one month 
of convalescence.  Service connection has not been 
established for the veteran's left below-the-knee amputation.  
Therefore, any convalescence following discharge from 
hospitalization in January 1998 may not be considered.  For 
this reason, the Board must find that the veteran's claim of 
entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 lacks entitlement under the 
law.


V. Service Connection: Decreased Visual Acuity

The veteran contends that service connection is warranted for 
"blindness."  He first filed his claim for service 
connection in November 1997.  

Service medical records reflect that soon after service 
entrance the veteran was found to have 20/200 vision 
bilaterally, with complaints of blurred vision, diagnosed as 
comp. myopic astigmatism bilaterally, and glasses were 
ordered.  Service medical records are otherwise negative for 
any complaints, findings, or diagnosis of eye disorder.  

Over 43 years after service, in March 1997, the veteran 
reported a history of cataracts, and complained of a decrease 
in vision for two months, blurred vision, and difficulty 
reading.  The diagnostic impression was decreased visual 
acuity secondary to cataracts, which appeared to be chronic.  
In May 1997, the veteran reported gradual onset and 
progression of decreased visual acuity.  In June 1997, the 
veteran underwent a cataract extraction with intraocular lens 
implant in the right eye; the same procedure was performed in 
August 1997 in the left eye.

At a VA compensation examination in December 1997, the 
veteran reported decreased vision of the right eye much 
greater than the left eye, that vision had not improved 
following the 1997 cataract removal and lens implants, he was 
treated for release of intraocular pressure, and that he was 
now being treated for glaucoma and was taking a nonsteroidal 
anti-inflammatory agent.  Examination resulted in a diagnosis 
of pseudophakia bilaterally, and post-surgical, secondary to 
glaucoma (by history) in the right eye, with decreased 
bilateral visual acuity secondary to cataract surgery.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

After a review of the evidence, and even assuming the 
credibility of the evidence (for well-groundedness purposes), 
the Board finds that there is simply no medical evidence of 
record to demonstrate a nexus between the veteran's currently 
diagnosed pseudophakia or decreased visual acuity of the 
right eye and his active service from 1951 to 1954.  With 
regard to in-service findings of visual impairment, diagnosed 
as myopic astigmatism, the regulations specifically provide 
that congenital or developmental defects and refractive error 
of the eye are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c) (1999).  
Refractive error is not considered a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303, 4.9 (1999). 

The medical evidence relates the veteran's currently 
diagnosed decreased bilateral visual acuity as being 
secondary to cataract surgery, which was necessitated by the 
non-service-connected condition of glaucoma.  A lay person 
such as the veteran is competent to describe symptoms, but is 
not competent to offer evidence which requires medical 
knowledge, such as a determination of etiology.  Espiritu, 2 
Vet. App. at 494-95; Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  If the only evidence on a medical issue is the 
testimony of a lay person, the claimant does not meet the 
burden imposed by 38 U.S.C. section 5107(a) and does not have 
a well-grounded claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  As there is no medical evidence of record to 
demonstrate a nexus between the veteran's currently diagnosed 
pseudophakia, or decreased visual acuity, or even his 
glaucoma or cataracts, of the right eye, and his military 
service, the Board must find that the veteran's claim for 
service connection for decreased visual acuity of the right 
eye (post-surgical, secondary to glaucoma) is not well 
grounded.  38 U.S.C.A. § 5107(a). 

As the claims on appeal, other than claims for increased 
ratings, are either not well grounded or without legal merit, 
VA has no further duty to assist the veteran-appellant in 
developing the record to support these claims.  See Epps, 126 
F.3d at 1467-68.  The Court has held that the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim until a well-grounded claim has 
been submitted.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would render the veteran's 
claims (other than claims for increased rating) 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for the issues 
on appeal.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

A rating for right ankle strain in excess of the currently 
assigned 20 percent rating is denied.

A rating for total left knee replacement in excess of the 
currently assigned 60 percent rating is denied.

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151, for left below-the-knee amputation as the 
result of medical treatment by VA, being not well grounded, 
is denied.

The veteran's claim of entitlement to service connection for 
left below-the-knee amputation secondary to service-connected 
left total knee replacement, being not well grounded, is 
denied.

The veteran's claim of entitlement to special monthly 
compensation based on anatomical loss of the left leg below 
the knee, being without legal merit, is denied. 

The veteran's claim of entitlement to financial assistance in 
acquiring specially adapted housing or financial assistance 
in acquiring special home adaptations, being without legal 
merit, is denied.

The veteran's claim of entitlement to automobile or other 
conveyance and adaptive equipment, being without legal merit, 
is denied.

The veteran's claim of entitlement to a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.29 
because of hospital treatment in excess of 21 days for a 
service-connected disability, being without legal merit, is 
denied.

The veteran's claim of entitlement to a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
because of treatment for a service-connected disability 
requiring convalescence, being without legal merit, is 
denied.

The veteran's claim for service connection for decreased 
visual acuity of the right eye, post-surgical, secondary to 
glaucoma, not being well grounded, is denied. 


REMAND

I. Increased Rating: Right Knee Strain

Effective from June 1994, service connection for right knee 
strain as secondary to service-connected left knee total knee 
replacement was established, and a 10 percent rating was 
assigned.  The veteran now contends that his service-
connected right knee strain is more than 10 percent 
disabling, and requests a separate rating for right knee 
arthritis. 

The evidence of record reflects that, in addition to 
diagnosed right knee strain, for which service connection has 
been established, the veteran has been diagnosed with 
arthritis of the right knee (based on X-rays at the December 
1997 VA examination), as well as possible medial meniscus 
injury.  Through his representative, the veteran requested a 
separate rating under VA General Counsel Opinion 23-97 for 
arthritis, although service connection has not been 
established for right knee arthritis.  In order to warrant a 
separate rating for right knee arthritis, this condition must 
be related by medical evidence to either the veteran's 
service (right knee injury in service), as part of the same 
right knee strain disability, or as secondary to the 
veteran's right knee strain.  See VAOPGCPREC 23-97.  VA 
disability compensation regulations provide that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating is to 
be avoided.  In addition, evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  

In this regard, the Board finds that a medical opinion 
regarding the relationship, if any, between the veteran's 
diagnosed service-connected right knee strain and, as yet, 
non-service-connected arthritis would be helpful in 
determining whether service connection (and a separate 
rating) is warranted for right knee arthritis.  Additionally, 
a medical opinion regarding the relationship between the 
veteran's service-connected right knee strain and diagnosed 
possible medial meniscus injury would be helpful.  If further 
testing is necessary to determine whether the veteran 
actually has medial meniscus injury, such testing should be 
undertaken. 

The Board notes that the veteran's right knee strain has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  
However, all potentially applicable rating codes must be 
considered to determine if a higher rating is warranted.  
Diagnostic Code 5260 provides for rating on the basis of 
limitation of flexion of the leg.  38 C.F.R. § 4.71a (1999).  
Diagnostic Code 5261 provides for rating on the basis of 
limitation of extension of the leg.  38 C.F.R. § 4.71a 
(1999).

The evidence of record reflects that, at a VA compensation 
examination in October 1998, examination of the right knee 
revealed motion from 20 degrees (presumably extension) to 
only 70 degrees (presumably flexion) passively secondary to 
pain.  The examiner noted that the veteran would not let him 
move it any more.  It does not appear that active range of 
motion of the right knee was conducted or recorded.  Both 
active and passive ranges of motion should be recorded.  See 
38 C.F.R. § 4.59 (1999).  It is also unclear from the record 
as to whether the veteran's refusal to allow the examiner to 
continue additional range of motion was based on a request, a 
physical obstruction, or was due to pain on motion and, if 
so, whether it was pain on motion reported by the veteran, or 
whether the examiner observed objective signs of pain on 
motion (such as facial expression or wincing on pressure or 
manipulation).  Id.  Additionally, the recorded ranges of 
motion at this examination are at variance from an 
examination conducted several months prior.  

At a VA compensation examination in December 1997 (dictated 
in January 1998), examination of the right knee revealed 
ranges of motion of the right knee that appear to be to from 
0 to 80 degrees of flexion with only 50 degrees of extension.  
Utilizing the illustration located at 38 C.F.R. § 4.71a, 
Plate II, which diagrams knee extension and flexion from 0 to 
140 degrees, it is unclear how the veteran can simultaneously 
have flexion which begins at 0 degrees and yet have extension 
to only 50 degrees.  Moreover, these measures appear to be at 
odds with recorded measures of right knee range of motion a 
few months later in October 1998, as well as previous 
examination in February 1995, which recorded ranges of motion 
of "from 0 degrees [extension?] to 90 degrees of flexion."  

The Board finds that a  current and thorough examination of 
the veteran's right knee is warranted, including with clearly 
recorded active and passive measures of ranges of motion, and 
notations regarding limitation of motion or function due to 
pain and other factors outlined in 38 C.F.R. § 4.40 and 4.45.  
The Court has held that where an examination report merely 
records the veteran's range of motion without considering 
functional loss on use, it was appropriate to return the 
report of examination to obtain a medical opinion in this 
regard.  See 38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 
8 Vet. App. 202, 205-206 (1995).
 
II. TDIU

On appeal the veteran raised the issue of entitlement to a 
TDIU.  In his Statement in Support of Claim dated in December 
1997, the veteran entered a claim for TDIU.  In February 
1999, the RO adjudicated the issue of TDIU, the veteran was 
notified of this decision on February 10, 1999, and through 
his representative, in September 1999, the veteran 
effectively entered a NOD with this decision.  However, it 
does not appear that a SOC on the issue of TDIU has been 
issued subsequent to the veteran's NOD with denial of TDIU.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  In the normal course of VA adjudication, a claimant 
who wishes to appeal an adverse RO decision files an NOD and 
then, after the RO has filed a SOC, perfects an appeal to the 
Board by filing a substantive appeal to the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) 
(Archer, Chief Judge, concurring); Hamilton v. Brown, 4 Vet. 
App. 528, 533 (1993) (en banc), aff'd, 39 F.3d 1574, 1583-85 
(Fed. Cir. 1994); Bernard v. Brown, 4 Vet. App. 384, 390-92 
(1993) (detailing the "series of very specific, sequential, 
procedural steps that must be carried out" to acquire 
appellate review); 38 U.S.C. § 7105; 38 C.F.R. § 20.201 
(1999).  

The record does not reflect that, pursuant to 38 C.F.R. 
§ 19.26 (1999), a SOC has been issued on the issue of 
entitlement to TDIU.  In the past, the Board has referred 
such matters back to the RO for appropriate action.  However, 
the Court has indicated that the proper action is to remand 
the issue to the RO for appropriate action.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and to ensure 
compliance with due process law and to comply with the 
holding of the Court in Manlincon, 12 Vet. App. 238, the case 
is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of diagnosed right knee 
arthritis and possibly medial meniscus 
injury, and to ascertain the current 
severity of service-connected right knee 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be performed, 
including complete range of motion 
studies of the right knee.  The examiner 
is requested to offer the following 
opinions: 1) whether it is at least as 
likely as not that any diagnosed right 
knee arthritis is etiologically related 
to either a right knee injury/strain in 
service or to the veteran's current 
service-connected right knee "strain"; 
2) whether it is at least as likely as 
not that any diagnosed right knee 
meniscal injury or disorder found upon 
examination is etiologically related to 
either a right knee injury/strain in 
service or the veteran's service-
connected right knee strain. 

In accordance with DeLuca, 8 Vet. App. 
202, the examiner's report should cover 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, or pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion.  

2.  Following completion of the 
foregoing, the RO should review the 
examination report and medical opinion to 
ensure that they are adequate for rating 
purposes, and to verify that the 
requested opinions have been provided.  
If any opinion is deficient in any 
manner, it must be returned, along with 
the claims file, for corrective action.

3.  The RO should rate the veteran's 
right knee strain, including 
consideration under all potentially 
applicable diagnostic codes, including 
Diagnostic Codes 5260 and 5261 for 
limitation of flexion or extension.  If 
the evidence supports a determination 
that right knee arthritis is 
etiologically related to service or the 
veteran's service-connected right knee 
strain, the RO should consider whether a 
separate rating is warranted for right 
knee arthritis in accordance with 
VAOPGCPREC 23-97.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

4.  The RO should issue a SOC on the 
appeal initiated by the veteran from the 
February 1999 denial of TDIU.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal within 60 days 
of issuance of the SOC if the veteran 
wishes to complete an appeal from that 
determination.


By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  With regard to the increased rating 
issue, no action is required of the veteran until he receives 
further notice.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

